           Case 1:18-cv-02185-JGK-DCF Document 250 Filed 02/03/20 Page 1 of 2
               Case 1:18-cv-02185-JGK-DCF Document 249 Filed 01/31/20 Page 1 of 2




                                                                                      USDG SDNY
                                                                                      DOCUMENT
Graves Garrett LLc                                                                    ELECTRONICALLY FILED
                                                                                      DOC#
  Edward D. Greim                                                                     DATEF-IL_E_D_:_-
                                                                                                    _         --~.....--~.....--.t?=-
                                                                                                          _&:""?.                  ___- __-_,..
  Direct Dial: (816) 256-4144
  edgreim@gravesgarrett.com

                                                    January 31, 2020

  VIAECF                                                   /I      /A..8 ~    .l""I   or /JJV    COvfc"'tivl6
  Hon. John G. Koeltl
  DanielPatrickMoynihan                                     ~UL /J.f                1~1.,9     ()#'        vvGfOIIJ'/
  United States Courthouse                                  f E ~ 11..,\j 11-A-7'     ftj    l (/ ?0
                                                                                                      1
                                                                                                              /Iv       J: J dP/"'t .
  Courtroom 14A
  500 Pearl Street                                                             ! d       O fl,fetiG(}.                         / / /) _
  New York, New York 10007                                                          cJ-/~  /
                                                                                      /;:,/c2o
                                                                                                       ~~< ( 9 { ~
                                                                                                       L/\:::i ✓ s o                              .J
     Re:        Eastern Profit Corp. Ltd. v. Strategic Vision US, LLC, Case No. 18-cv-2185 (JGK)-DCF

  Dear Judge Koeltl:

      I write jointly on behalf of the parties to this action to respectfully request that Your Honor reset
  the pre-motion conference for this case. That conference, originally set for January 14, 2020, was
  adjourned "pending the resolution of matters related to discovery by the Magistrate Judge.'; Dkt. 242.
  While we continue to review and receive responsive discovery resulting from the Magistrate Judge's
  January 14, 2020 Order, those discovery issues before the Magistrate Judge have been resolved.

      The parties hereby incorporate their prior submissions to you regarding their proposed summary
  judgment motions. See Dkt. Nos. 199 and 241 (Eastern Profit's request and Strategic Vision's
  response); Dkt. Nos. 237, 240, and 241 and (Strategic Vision's request and Eastern Profit's response).
  We ask your leave to accept these prior submi.ssions, together with this letter, as each party's request
  for a pre-motion conference.

     The parties have also conferred on a potential briefing schedule which we believe would group
  similar issues and minimize ariy duplication on the cross-motions. It would proceed as follows:

     Filing 1 (10 days after the pre-motion conference):

           •    Eastern files a motion for summary judgment as to (a) Strategic Vision's breach of contract
                claim (Count I) and Eastern's declaratory judgment claim (Count III) and (b) Strategic
                Vision's fraud claim (Count II).
           •    Strategic Vision files a motion for summary judgment as to Eastern's breach of contract
                claim (Count I), fraud claim (Count II), and unjust enrichment claim (Count IV).

     Filing 2 (approximately 30 days later):




                   1100 Main Street. Suite 2700 Kon~os City, MO 64105 ph 816.256.3181 www.grovesgorrett.com
            Case 1:18-cv-02185-JGK-DCF Document 250 Filed 02/03/20 Page 2 of 2
            Case 1:18-cv-02185-JGK-DCF Document 249 Filed 01/31/20 Page 2 of 2




Graves Garrett LLc

        •    Eastern files an opposition to Strategic Vision's motion as to Eastern's breach of contract
             claim (Count I), fraud claim (Count II), and unjust enrichment claim (Count IV).

        •    Strategic Vision files a response and/or cross·motion as to (a) Strategic Vision's breach of
             contract claim (Count I) and Eastern's declaratory judgment claim (Count III), and (b)
             Strategic Vision's fraud claim (Count II).


     Filing 3 (approximately 30 days later):

        •    Each side files its response or reply, as applicable.


     Filing 4 (approximately 24 days later):

        •    Strategic Vision files any reply in support of its own motions under Filing 2.




                                                       Edward D. Greim
                                                       Attorneys for Defendant/Counterclaimant




     cc: Counsel of record via ECF




                                                                                                            2
                1100 Main Street, Suite 2700 Kansas City, MO 64105 ph 816.256.3181 www.gravesgarrett.com
